I. Cliatig-e of venue allowed on appeal from magistrate.  Hughes, J. The court is of the opinion that, in a case pending on appeal from a justice of the peace in the circuit court, the circuit court may order a change of venue, if the applicant therefor bring himself within the provisions of chapter 153 of Mansfield’s Digest. This view is supported by Shaver v. Lawrence Co. 44 Ark. 225, where it is held that, on appeal from the county court to the circuit court, a change of venue may be made under the chapter referred to. It was the duty of the circuit court to order the change of venue when the applicant therefor brought himself within the statute. The fact that the order for the change of venue recites that the change was made on the ground “that the minds of the inhabitants of Garland county were so prejudiced against the applicant that he could not obtain a fair and impartial trial in said county,” while the ground for change of venue in his application was “undue prejudice against his cause of action,” was immaterial, as the order was amendable. The duty of the court to make the order was imperative.  2. order '  The evidence in the case is conflicting, but there is evidence from which the jury might have found that the appellant falsely and fraudulently represented to the appellee that he was a physician in good standing and large practice, and thereby induced the appellee to enter into an agreement for a partnership with him in the practice of medicine, and obtained from the appellee thereby the horse and wagon in controversy in this suit, tor which he had paid nothing. The appellant objects to the judgment on the ground that it was for a larger sum than the sum specified in the bond made by the sureties. But the sureties do not complain, and the appellant cannot be heard to complain. It was error to render judgment against the sureties in a sum greater than the amount of the bond by which they had ‘ bound themselves, but they have not appealed. “Judgments, though erroneous as to parties who do not appeal, will not be reversed upon the appeal of a party as to whom there is no error.” Mann v. State, 37 Ark. 405; Harris v. Harris, 43 Ark. 542; Mansfield’s Digest, sec. 1303.  3. NoreTer, prejudicfS" error‘  We find no error in the admission of the evidence objected to, or the instructions of the court, or in the refusal of instructions. The judgment is affirmed.